UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):March 4, 2014 (March 3, 2014) CONTANGO OIL & GAS COMPANY (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-16317 (Commission File Number) 95-4079863 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 3, 2014, Contango Oil & Gas Company issued a press release providing fourth quarter and six months ended December 31, 2013 financial results.A copy of the press release is attached hereto as Exhibit 99.1. As provided in General Instruction B.2. of Form 8-K, the information furnished pursuant to Item 2.02 in this report on Form 8-K (including the press release attached as Exhibit 99.1 incorporated by reference in this report) shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated March 3, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CONTANGO OIL & GAS COMPANY Date:March 4, 2014 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Press Release dated March 3, 2014 EXHIBIT 99.1 Contango Announces Fourth Quarter and Six Months Ended December 31, 2013 Financial Results MARCH 3, 2014 – HOUSTON, TEXAS – Contango Oil & Gas Company (NYSE MKT: MCF) (“Contango”) announced today its financial results for the three and six months ended December 31, 2013. Fourth Quarter 2013 Highlights · Consummation of the merger with Crimson Exploration Inc. on October 1, 2013 · Production of 10.1 Bcfe for the quarter · Quarterly Adjusted EBITDAX of $44.4 million · Net income of $6.4 million, or $0.34 per basic and fully diluted share · Increased proved reserve PV-10 value to $987 million, a 66% increase as compared to December 31, 2012 Management Commentary Allan D. Keel, President and Chief Executive Officer, commented, “We are pleased with our progress during the fourth quarter, thanks in large part to our merger with Crimson. This merger is an exciting transformational event for the shareholders of both entities and positions the combined company as a financially strong platform for long term growth.The Company now possesses the financial capacity, and opportunity set, to initiate an aggressive drilling program for the foreseeable future. We are off to a good start as we spud seven wells in the recently completed quarter, and completed five of them, with one in progress at year-end.With at least one continuous rig program planned for each of our Buda and Woodbine areas, initial wells in the James Lime formation in East Texas, new concept wells on existing and newly acquired acreage, and one or two exploratory wells in the shallow waters of the Gulf of Mexico, we are excited about the possibilities for 2014 and beyond.” Summary Quarterly Financial Results Since our merger closed on October 1, 2013, this is the first quarter reporting the combined results for Contango and Crimson. The results for the six months ended December 31, 2013 include six months of Contango activity (July – December), but only three months of post-merger Crimson activity (October – December).As previously announced, in connection with the merger, our board of directors changed our fiscal year end from June 30 to December 31; therefore, as required by SEC regulations, we have filed a Transition Report on Form 10-K reflecting the results of operations and cash flows for the six month periods ended December 31, 2013 and 2012.As soon as practicable, we intend to file an amendment on Form 10-K/A that will recast our audited financial statements for Contango for the twelve month periods ending December 31, 2013, 2012 and 2011.Since the quarter ended December 31, 2013 results include Crimson results, while the prior year quarter does not, we have taken a limited approach in this release on making period over period comparisons.Unless otherwise noted, the period over period changes for the quarter are primarily a result of the merger. Net income for the three months ended December 31, 2013 was $6.4 million, or $0.34 per basic and diluted share, compared to net income of $2.6 million, or $0.17 per basic and diluted share for the same period in 2012, which demonstrates the accretive nature of the merger.Average shares outstanding were 19.0 million and 15.2 million for the recently completed and prior year quarters, respectively. The Company reported Adjusted EBITDAX, as defined below, of $44.4 million for the three months ended December 31, 2013, compared to Adjusted EBITDAX for the same period in 2012 of $27.0 million. Revenues for the three months ended December 31, 2013 were $66.9 million compared to revenues of $34.9 million for the same period in 2012, a $32.0 million increase attributable almost entirely to Crimson’s operations. Production for the three months ended December 31, 2013 was approximately 10.1 Bcfe, or 110,200Mcfe per day, within previously provided guidance. Crude oil and natural gas liquids production during this period was approximately 6,300 barrels per day, or 34% of total production, up from approximately 2,900 barrels per day, or 24% of total production, for the same period in 2012.Offshore production for the 2013 quarter declined by only 4% compared to the prior year quarter, while onshore properties added 3.7 Bcfe (approximately 56% oil/liquids) to the current quarter production totals.The increase in crude and liquids production was attributable to the addition of the Crimson properties and the related focus on the development of its oil and liquids-rich onshore resource plays. The weighted average equivalent field sales price during the December 2013 quarter was $6.60per Mcfe, compared to an average equivalent field sales price of $5.23 per Mcfe for the same period in 2012.Field gas prices were approximately 11% higher in the recently completed quarter, while crude oil prices were down by 12%; therefore, the increase in the weighted average prices resulted primarily from the higher percentage mix of crude and liquids production. Lease operating expenses (“LOE”) for the quarter ended December 31, 2013 were $8.5 million, or $0.84 per Mcfe, compared to $4.1 million, or $0.62per Mcfe, for the comparable 2012 quarter. The overall increase, and the slight increase in the unit cost, can be attributed to the addition of Crimson’s onshore properties.LOE was above the upper end of guidance due to the exclusion of $1.1 million in incurred offshore insurance costs from guidance. LOE guidance included in this release for the first quarter of 2014 includes LOE, transportation, and offshore insurance costs. Production and ad valorem tax expenses for the recently completed quarter were $2.3 million, or $0.22 per Mcfe, compared to $0.8million, or $0.13 per Mcfe, for the comparable 2012 quarter, an increase resulting from higher post-merger revenues and higher tax rates paid on higher crude oil sales revenue. Exploration costs for the 2013 quarter were $1.6 million, compared to $6.6million for the same period in 2012 , as the prior year quarter included a portion of the cost of drilling two unsuccessful Gulf of Mexico wells during the third and fourth calendar quarters of 2012. Depreciation, depletion and amortization (“DD&A”) expense was $33.3 million, or $3.29 per Mcfe, for the recently completed quarter compared to $10.8 million, or $1.60 per Mcfe, for the same period last year, with the increase attributable to the addition of Crimson’s properties and the impact of the purchase price adjustment for recording Crimson’s properties at fair market value. Impairment of oil and gas properties was zero for the current quarter, compared to $5.7 million in the prior year quarter related to our Ship Shoal 263 property. General and administrative expenses for the three months ended December 31, 2013 were $14.9 million, or $1.47per Mcfe, compared to $2.8 million, or $0.42 per Mcfe, for the same period last year.General and administrative expenses, exclusive of $3.2 million in non-cash stock compensation expense and $3.2 million of non-recurring merger related costs, were $8.5 million for the three months ended December 31, 2013 compared to $2.8 million for the same period last year, an increase due to the post-merger combination of the staffs and facilities of both companies.We have provided first quarter 2014 guidance of $8.5 to $9.5 million for general and administrative expenses exclusive of non-cash stock compensation, as we will continue to incur integration costs; however, we expect quarterly costs to decline to $7.0 to $8.0 million for the latter half of 2014. Gain on sale of assets was $6.3 million in the current quarter, the majority of which was recognizing a gain on the sale of an approximate 7% interest in our Madison/Grimes position to a private company for approximately $20.4 million. 2013 Capital Program Capital expenditures for the December quarter were $51.6million, of which $21.8 million was spent drilling the Woodbine formation in Madison County, Texas, $7.0 million was spent drilling the Buda formation in Dimmit County, Texas, $15.0 million was spent exercising a preferential right to acquire an additional interest in our operated offshore Dutch wells at Eugene Island 10, $0.6 million was incurred on completion facilities for our new 2013 offshore well at South Timbalier 17 and $3.6 million was incurred on drilling on our offshore Ship Shoal 255 exploratory prospect currently in process. The remaining $3.6 million was used to acquire and extend leases, and on preliminary work on new concept wells. The results of our quarterly activity were detailed in our February 11, 2014 operations update release. 2013 Year End Reserves As previously disclosed in our operations update, proved reserves at December31, 2013, as estimated by William M. Cobb & Associates, Inc. and Netherland, Sewell& Associates, Inc., Contango’s independent petroleum engineering firms, in accordance with reserve reporting guidelines mandated by the Securities and Exchange Commission (“SEC”), were 313.9 Bcfe, a 42% increase over our proved reserves as of December 31, 2012, consisting of 207.9billion cubic feet of natural gas, 9.7million barrels of crude oil, and 8.0 million barrels of natural gas liquids, with a present value ofproved reserves discounted at 10% (“PV-10”) of $987.2 million. As of December31, 2013, 66% of our proved reserves were natural gas and 81% were proved developed.These estimates do not include net reserves of approximately 41.7 Bcfe (PV-10 of approximately $64 million) attributable to our 37% equity ownership investment in Exaro Energy III LLC ("Exaro") as of December 31, 2013. The following table summarizes Contango’s total proved reserves as of December 31, 2013: Net Reserves Present Value Oil NGL Gas Total Discounted Category (MBBL) (MBBL) (MMCF) (MMCFE) at 10% ($000) Developed Undeveloped Total Proved Liquidity and Capital Resources In connection with the Crimson merger, we entered into a $500 million four-year revolving credit facility with Royal Bank of Canada and other lenders (the “RBC Credit Facility”) with an initial hydrocarbon-supported borrowing base of $275 million. The RBC Credit Facility replaced the Company's $40 million facility with Amegy Bank. Proceeds of the RBC Credit Facility may be used (i) to finance working capital and for general corporate purposes, (ii) for permitted acquisitions, and (iii) to finance transaction expenses in connection with the RBC Credit Facility and the merger. As of December 31, 2013, we had $90 million outstanding under the RBC Credit Facility and as of March 3, 2014, we had $70 million outstanding, providing us with approximately $203 million of available capacity (after outstanding letters of credit). We currently forecast our 2014 capital expenditure program to be $216 million, which we expect to fund through projected cash flow from operations for the year; however, we do possess the capacity, through our RBC Credit Facility, to increase and/or accelerate drilling in any particular area should we determine that market and project economics so warrant.The substantial majority of our planned capital expenditures for 2014 are on acreage that is currently held by existing production, which preserves the flexibility of reducing our capital expenditures, if deemed appropriate.Our 2014 capital budget will be focused primarily on our onshore inventory of crude oil and liquids-rich projects in the Buda and Woodbine formations, complemented by one to two exploratory wells in the shallow waters of the Gulf of Mexico and a few initial tests in new areas and/or new formations in existing areas. Selected Financial and Operating Data The following table reflects certain comparative financial and operating data for the three and six month periods ended December 31, 2013 and 2012: Three Months Ended Six Months Ended December 31, December 31, % % Offshore Selected Costs ($ per Mcfe): Lease operating expenses $ $ -5
